Appeal by defendants (1) from so much of an order of the Supreme Court, Suffolk County, dated January 15, 1973, as granted the branch of plaintiff’s motion which was to compel defendant Bess to serve and file a final accounting and (2) from a further order of the same court dated February 28, 1973, which denied defendants’ motion to reargue plaintiff’s said motion for the accounting. Appeal from order dated February 28, 1973 dismissed. An order denying reargument of a motion is not appealable. Order dated January 15, 1973 affirmed insofar as appealed from. Respondent is granted one bill of $20 costs and disbursements to cover both appeals. Upon argument of these appeals the attorney for respondent stipulated and agreed that neither he nor his client would seek to punish appellant Bess for contempt because of his failure to comply with the above-mentioned January 15, 1973 order by failing to serve and file an accounting within the time required in said order. The accounting was accepted by respondent when served and filed. If his objections to the account are not settled upon trial upon such objections, respondent will be free to move at Special Term for an order directing that any claimed deficiency in the account be corrected. Hopkins, Acting P. J., Latham, Gulotta and Christ, JJ., concur.